UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(D) Of The Securities Exchange Act of 1934 DATE OF EARLIEST EVENT REPORTED: December 20, 2013 DATE OF REPORT: December 20, 2013 GENERATION ZERO GROUP, INC. (Exact Name of Registrant As Specified In Its Charter) NEVADA 333-146405 20-5465816 (State or Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) SUITE #253 WEDDINGTON, NC28104 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (470) 809-0707 (REGISTRANT'S TELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) All statements that are included in this Report and the attachments hereto, other than statements of historical fact, are forward-looking statements. Forward-looking statements involve known and unknown risks, assumptions, uncertainties, and other factors. Statements made in the future tense, and statements using words such as “may,” “can,” “could,” “should,” “predict,” “aim’” “potential,” “continue,” “opportunity,” “intend,” “goal,” “estimate,” “expect,” “expectations,” “project,” “projections,” “plans,” “anticipates,” “believe,” “think,” “confident” “scheduled” or similar expressions are intended to identify forward-looking statements. Forward-looking statements are not a guarantee of performance and are subject to a number of risks and uncertainties, many of which are difficult to predict and are beyond our control. These risks and uncertainties could cause actual results to differ materially from those expressed in or implied by the forward-looking statements, and therefore should be carefully considered. We caution you not to place undue reliance on the forward-looking statements, which speak only as of the date of this Report. We disclaim any obligation to update any of these forward-looking statements as a result of new information, future events, or otherwise, except as expressly required by law. Item 7.01 Regulation FD Disclosures. On December 20, 2013, Generation Zero Group, Inc. (the “Company”) filed a letter to its shareholders (the “Letter”) with the Securities and Exchange Commission.The Letter summarizes recent developments involving the Company, descriptions of the Company’s progress to date, statistics associated with the use of Find.com, plans for the future and challenges the Company faces. The full text of the Letter is furnished as Exhibit No. 99.1 to this Current Report on Form 8-K. The information responsive to Item7.01 of this Form 8-K and Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. The furnishing of this Report is not intended to constitute a determination by the Company that the information is material or that the dissemination of the information is required by Regulation FD. Item 9.01Financial Statements And Exhibits. Exhibit No. Description Letter to Shareholders (December 20, 2013) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. GENERATION ZERO GROUP, INC. Date: December 20, 2013 By: /s/ Richard M. Morrell Richard M. Morrell Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Letter to Shareholders (December 20, 2013)
